DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on November 16, 2020. The application contains claims 1-36: 
Claims 1-36 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on January, 25, 2021 following a telephone interview with MOYNIHAN, MARTIN (Reg. No. 40338) on January 15, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 




Examiner’s Amendment to the Claims
1. 	(Currently Amended) A method of setting up an interactive communication session between a querying client terminal and at least one target client terminal, comprising:
creating a structured dataset storing structured data by:
extracting a set of user generated unstructured content 
wherein each user generated unstructured content is mapped to at least one user credentials by user reactions to the user generated unstructured content;
clustering the set of user generated unstructured content into a plurality of clusters, wherein each cluster comprises a subset of the set of user generated
unstructured content;
for each respective cluster of the plurality of clusters,
(i) identifying a respective feature closest to a cluster center, the respective feature denoting a respective user interest of the respective cluster,
(ii) assigning the respective user interest to each user generated unstructured content of the respective cluster, and
(iii) computing a respective score for the respective cluster based on a total number of subset of user generated unstructured content of the respective cluster weighted with a total number of user generated unstructured content in the subset of user generated unstructured content of respective cluster;
ranking the plurality of clusters according to respective scores;
for each user generated unstructured content of each of a top number of ranked clusters, indexing each respective user generated unstructured content with the assigned respective user interest to create 
	receiving a query from the querying client terminal;
	analyzing the query to identify at least one user interest of the query;
	semantically matching the query to a structured data by matching the at least one user interest of the query to indexed user interests stored in the structured dataset, to obtain a matched structured data;
	selecting a plurality of matched user credentials of users of the social network according to an analysis of the matched structured data;
	distributing a request for joining an interactive communication session to a plurality of matched client terminals of the plurality of matched user credentials;
	receiving at least one response to the request from at least one responding client terminal of at least one responding user credentials; and
	establishing an interactive communication session between the querying client terminal and the at least one responding client terminal of the at least one responding user credentials.

2.	(Original) The method of claim 1, wherein a plurality of responses to the request are received from a corresponding plurality of responding client terminals, wherein establishing comprises establishing a single interactive communication session between the plurality of responding client terminals and the querying client terminal.

3.	(Original) The method of claim 1, wherein a plurality of responses to the request are received from a corresponding plurality of responding client terminals, wherein establishing comprising 

4. 	(Original) The method of claim 1, further comprising creating a group interactive session by adding the at least one responding client terminal and the querying client terminal as participants to the group interactive session.

5.	(Previously Presented) The method of claim 1, further comprising identifying an existing group interactive session having the at least one responding client terminal as a participant thereof, and establishing the interactive communication session comprises adding the querying client terminal as a participant of the existing group interactive session.

6.	(Original) The method of claim 1, wherein no social relationships exist in the social network between querying user credentials associated with the query and the at least one responding user credentials.

7.	(Previously Presented) The method of claim 1, wherein the structured dataset stores an indication of each respective user that generated each user generated unstructured content.

8.	(Previously Presented) The method of claim 1, further comprising updating the structured dataset with structured data created from user generated unstructured content posted by the querying client terminal and the at least one responding user credentials to the interactive communication session.

credentials of the social network.

10.	(Original) The method of claim 1, further comprising updating the structured dataset with structured data created from an analysis of interactions of the querying client terminal and the at least one responding user credentials with the interactive communication session.

11.	(Currently Amended) The method of claim 10, wherein the analysis of the interactions include: number of posts during the interactive communication session, number of words posted during the interactive communication session, number of interactive communication sessions in which a respective user credential that provided the query from the querying client terminal participated in, total time spent participating in the interactive communication session, and a reaction by the querying client terminal to the at least one responding user credentials indicative of response to the query.

12.	(Previously Presented) The method of claim 1, wherein the user reactions to the user generated unstructured content include one or more members selected from a group consisting of: a reaction of a certain user to a network document associated with reactions by a plurality of users, a reaction of the certain user to a content object generated by another user, and a reaction of another user 

13.	(Currently Amended) The method of claim 1, further comprising:
	analyzing the query to select at least one keyword based on an analysis of computed word scores assigned to each of a plurality of words of the query, 
wherein the word scores are assigned to each of the plurality of words of the query according to an analysis of a structured word index created from the set of user generated unstructured content; and
	wherein semantically matching comprises semantically matching the at least one keyword to the structured dataset.

14.	(Currently Amended) The method according to claim 13, wherein semantically matching comprises:
	searching indexed user generated content of the structured dataset with the at least one keyword to identify a plurality of matching structured indexed user generated content objects, wherein the indexed user generated content of the structured dataset is created by indexing of the set of user generated unstructured content, 
wherein the plurality of matched user credentials are selected according to the plurality of matching structured indexed user generated content objects.

15.	(Currently Amended) The method according to claim 14, wherein the plurality of matched user credentials are selected by mapping the plurality of matching structured indexed user generated content objects to the plurality of matched user credentials according to a mapping dataset of the structured dataset, wherein the mapping dataset is created according to an analysis of the set of user set of user generated unstructured content.

16.	(Currently Amended) The method according to claim 15, wherein the plurality of matched user credentials are selected according to a score computed for each of a plurality of candidate user credentials, the plurality of candidate user credentials are mapped to the plurality of matching structured indexed user generated content objects, where each score is indicative of correlation between a respective candidate user credentials of the plurality of candidate user credentials and the at least one keyword, the score computed according to an analysis of the mapping dataset.

17.	(Currently Amended) The method according to claim 15, wherein the mapping dataset comprises a graph comprising nodes and edges connecting the nodes, wherein the nodes are indicative of at least one member selected from a group consisting of: indexed network document of user generated content objects, indexed user generated content objects, user credentials, and a category, wherein edges connecting the nodes are selected from a group consisting of: a link between user credentials and an indexed network document of user generated content objects, a link between user credentials and indexed user generated content objects, a link between an indexed network document of user generated content objects and a category, and a link between a user credential and a category, wherein each indexed network document is linked to a plurality of user credentials, wherein each indexed user generated content object is linked to a single user credential, wherein user reactions to the set of user generated unstructured content are stored as weights of the edges.

18.	(Previously Presented) The method according to claim 1, wherein the plurality of matched user credentials are further selected according to a correlation score computed based on a correlation 

19.	(Previously Presented) The method according to claim 18, wherein the user profile includes one or more members selected from a group consisting of: demographic data, age, income, education level, geographical location, preferred time of day, and indication of relationships between a respective user and other users.

20. 	(Currently Amended) The method according to claim 1, wherein the structured dataset includes a categorization of the set of user generated unstructured content into a plurality of categories, wherein each user generated unstructured content comprises a network document linked to user credentials via user reactions to the user generated unstructured content, each category of the plurality of categories being associated with a computed category uniqueness score indicative of uniqueness of the user credentials to the respective category and the uniqueness of the respective category relative to the plurality of categories.

21.	(Original) The method according to claim 20, wherein the analysis of the matched structured data for selecting the plurality of matched user credentials is according to the uniqueness score of the category of the matched structured data and according to a match with a category computed for the query.

22.	(Currently Amended) The method according to claim 1, wherein semantically matching comprises semantically matching words of the query to the structured dataset according to a standardization of terms of the set of user generated unstructured content.

23.	(Currently Amended) The method according to claim 22, wherein the standardization of terms of the set of user generated unstructured content comprises:
	generating a set of document-tokens matched to the set of user generated unstructured content;
clustering the document-tokens into a plurality of clusters;
	selecting, for each respective cluster of the plurality of clusters, a single user generated unstructured content indicative as most representative of members of the respective cluster, wherein a term of the selected single user generated unstructured content is designated as a standardized term; and
	wherein each member of each respective cluster is mapped to the corresponding standardized term of the respective cluster, and the semantically matching is performed by matching words of the query to standardized terms mapped to user generated content.

24.	(Original) The method according to claim 23, wherein the clusterization is performed based on non-supervised processes.

25.	(Previously Presented) The method of claim 1, wherein the query is entered into a graphical user interface (GUI), and interactions of the interactive communication session are presented within the GUI.

26.	(Original) The method according to claim 1, wherein the interactive communication session comprises a chat messaging session.



28. 	(Currently Amended) A system for setting up an interactive communication session between a querying client terminal and at least one target client terminal, comprising:
at least one hardware processor; and
a non-transitory memory having stored thereon a code for execution by the at least one hardware processor, the code comprising instructions for:
creating a structured dataset storing structured data by:
extracting a set of user generated unstructured content 
wherein each user generated unstructured content is mapped to at least one user credentials by user reactions to the user generated unstructured content;
clustering the set of user generated unstructured content into a plurality of clusters, wherein each cluster comprises a subset of the set of user generated unstructured content;
for each respective cluster of the plurality of clusters,
(i) identifying a respective feature closest to a cluster center, the respective feature denoting a respective user interest of the respective cluster,
(ii) assigning the respective user interest to each user generated unstructured content of the respective cluster, and
(iii) computing a respective score for the respective cluster based on a total number of subset of user generated unstructured content of the respective cluster weighted with a total number of user generated unstructured content in the subset of user generated unstructured content of respective cluster;		

for each user generated unstructured content of each of a top number of ranked clusters, indexing each respective user generated unstructured content with the assigned respective user interest to create a respective structured data associated with indexed user interests; storing each respective structured data associated with indexed user interests in the structured dataset;
receiving a query from the querying client terminal;
analyzing the query to identify at least one user interest of the query;
semantically matching the query to a structured data by matching the at least one user interest of the query to indexed user interests stored in the structured dataset, to obtain a matched structured data;
selecting a plurality of matched user credentials of users of the social network according to an analysis of the matched structured data;
distributing a request for joining an interactive communication session to a plurality of matched client terminals of the plurality of matched user credentials;
receiving at least one response to the request from at least one responding client terminal of at least one responding user credentials; and
establishing an interactive communication session between the querying client terminal and the at least one responding client terminal of the at least one responding user credentials.

29.	(Currently Amended) A computer program product for setting up an interactive communication session between a querying client terminal and at least one target client terminal, comprising:
a non-transitory memory having stored thereon a code for execution by at least one hardware processor, the code comprising instructions for:

extracting a set of user generated unstructured content 
wherein each user generated unstructured content is mapped to at least one user credentials by user reactions to the user generated unstructured content;
clustering the set of user generated unstructured content into a plurality of clusters, wherein each cluster comprises a subset of the set of user generated unstructured content;
for each respective cluster of the plurality of clusters,
(i) identifying a respective feature closest to a cluster center, the respective feature denoting a respective user interest of the respective cluster,
(ii) assigning the respective user interest to each user generated unstructured content of the respective cluster, and
(iii) computing a respective score for the respective cluster based on a total number of subset of user generated unstructured content of the respective cluster weighted with a total number of user generated unstructured content in the subset of user generated unstructured content of respective cluster;		
ranking the plurality of clusters according to respective scores;
for each user generated unstructured content of each of a top number of ranked clusters, indexing each respective user generated unstructured content with the assigned respective user interest to create a respective structured data associated with indexed user interests; storing each respective structured data associated with indexed user interests in the structured dataset;
receiving a query from the querying client terminal;
analyzing the query to identify at least one user interest of the query;
data by matching the at least one user interest of the query to indexed user interests stored in the structured dataset, to obtain a matched structured data;
selecting a plurality of matched user credentials of users of the social network according to an analysis of the matched structured data;
distributing a request for joining an interactive communication session to a plurality of matched client terminals of the plurality of matched user credentials;
receiving at least one response to the request from at least one responding client terminal of at least one responding user credentials; and
establishing an interactive communication session between the querying client terminal and the at least one responding client terminal of the at least one responding user credentials.

30.	(Previously Presented) The method of claim 1, further comprising:
associating unstructured data obtained from the interactive communication session with the at least one user interest of the query to create new structured data indexed with the at least one user interest of the query; and
updating the structured dataset with the new structured data indexed with the at least one user interest of the query.

31. (Currently Amended) The method of claim 1, wherein the clustering the set of user generated unstructured content is performed by a k-means non-supervised approach.

32. (Currently Amended) The method of claim 1, further comprising vectoring an indication of the set of user generated unstructured content to create a plurality of vectors, wherein the clustering is 

33. (Previously Presented) The method of claim 1, wherein a target number of the plurality of clusters is greater than a number of target user interests.

34. (Currently Amended) The method of claim 1, wherein analyzing the query to identify at least one user interest of the query comprises inputting the query into a statistical classifier that generates an outcome of the at least one user interest, wherein additional data indicative of activity or engagement extracted according to an analysis of the interactive communication session is used as target rewards during training of the statistical classifier.
 
35. (Currently Amended) The method of claim 1, wherein semantically matching the query to the structured dataset comprises searching the indexed user interests of the structured dataset with the at least one user interest of the query to identify matching structured indexed user generated content object created by indexing of the set of user generated unstructured content, by a search engine that searches indexed data in response to keywords.

36. (Currently Amended) The method of claim 1, wherein no direct social relationship exists in the social network between 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-36 are allowable over the prior art of record. The closest prior art of record, Wable et al. (US 20140082101 A1), teaches: 
a method of setting up an interactive communication session between a querying client terminal and at least one target client terminal, comprising: 
receiving a query from the querying client terminal; 
semantically matching the query to a structured dataset storing structured data created from unstructured user generated content, and unstructured user reactions, extracted from posted profiles of user credentials of a social network; 
selecting a plurality of matched user credentials of users of the social network according to an analysis of the matched structured data; 
distributing a request for joining an interactive communication session to a plurality of matched client terminals of the plurality of matched user credentials; 
receiving at least one response to the request from at least one responding client terminal of at least one responding user credentials; and 
establishing an interactive communication session between the querying client terminal and the at least one responding client terminal of the at least one responding user credentials.

The reasons for allowance of these claims are that the prior art of record (Wable et al. (US 20140082101 A1) & Aqarwal etal. (US 10459997 B1)) or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 28 and 29 as follows:
computing a respective score for the respective cluster based on a total number of user reactions to the subset of user generated unstructured content of the respective cluster weighted with a total number of user generated unstructured content in the subset of user generated unstructured content of respective cluster; in addition to the amendment presented on November 16, 2020. 
Dependent claims 2-27 and 30-36 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/XIAOQIN HU/Examiner, Art Unit 2168     

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168